John I. Purtle, Justice, dissenting. In all fairness and in the furtherance of justice, we ought to allow the petitioner to file a pro se brief. It would amount to very little inconvenience to this court for the time being and might well save a considerable amount of time and work later. Furthermore, allowing the brief at this time would most likely not delay a decision on his direct appeal. If we deny the motion now we most certainly will have to consider these same allegations when a Rule 37 petition is filed. Even so, most of the allegations relate to matters which are ordinarily considered on direct appeal. It is these allegations which will form the basis for a claim of ineffectiveness of trial counsel at a later date. Perhaps this very common allegation relating to the effectiveness of trial counsel could be avoided if we consider the movant’s allegations while we are reviewing the case on appeal.